Citation Nr: 1045509	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-42 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for the cause of the Veteran's death and entitlement to accrued 
benefits.  

The appellant seeks benefits as the Veteran's surviving spouse.  

In March 2008, the Board denied service connection for the cause 
of the Veteran's death.  The appellant filed a timely appeal with 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2009, the Court vacated the Board's decision and remanded 
the claim for compliance with the instructions in a Joint Motion 
for Remand.  


FINDINGS OF FACT

1.  The Veteran died in March 2004.  The cause of death listed on 
the death certificate was cholangiocarcinoma. 

2.   The appellant is the Veteran's surviving spouse. 

3.  The Veteran's cholangiocarcinoma is related to exposure to 
herbicide in service.  





CONCLUSION OF LAW

The criteria for service connection for cholangiocarcinoma, the 
cause of the Veteran's Death have been met.  38 U.S.C.A. §§1101, 
1110, 1112, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2010).  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 

The Veteran served as a U.S. Army field radio technician with 
service in the Republic of Vietnam from April 1969 to May 1970.   
A marriage certificate showed that the appellant and the Veteran 
married in December 1967.  

In February 2004, the Veteran submitted a claim for service 
connection for cancer and diabetes.  Prior to adjudication of his 
claims, the Veteran died in March 2004.   The cause of death 
listed on the death certificate was cholangiocarcinoma due to 
pneumonia (sic).   The appellant contends that the cause of death 
was related to exposure to herbicide in service.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  The 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within a specified 
period after the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) 
and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including malignant tumors).  

A veteran who served in the Republic of Vietnam between January 
9, 1962, and May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange) during such 
service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed 
for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), AL amyloidosis, and certain soft-tissue 
sarcomas.   38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act 
of 1991 (in part) directed the Secretary of Veteran Affairs to 
enter into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the Vietnam 
Era and each disease suspected to be associated with such 
exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection is 
not warranted, he must publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based on 
consideration of NAS reports and all other sound medical and 
scientific information and analysis available to the Secretary.  
See 38 U.S.C.A. § 1116(b)-(c).  

In response to seven NAS reports (and a special interim report), 
the Secretary published notices of these determinations in 
January 1994, August 1996, November 1999, January 2001, June 
2002, May 2003, March 2005, and June 2010.  The Secretary also 
reiterated that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  NAS has 
issued Update 2008, and the Secretary proposed rules that add 
three additional disorders to the list of those for which the 
presumption of service connection is available.  The additional 
disorders are not relevant to this appeal.  See 75 Fed.Reg. 
53,202 (Aug. 31, 2010). 

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct service-
connection basis.  When a disease is first diagnosed after 
service but not within the applicable presumptive period, service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact incurred in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service personnel records showed that the Veteran served in the 
Republic of Vietnam in 1969-70.  Therefore, he is presumed to 
have been exposed to herbicide agents containing 
tetracholorobenzodioxin.   The primary cause of death listed on 
the death certificate was cholangiocarcinoma.  Therefore, the 
dispositive issue is whether this form of cancer of the 
gallbladder and bile duct is related to service including 
exposure to herbicides.  

Service treatment records are silent for any symptoms, diagnoses, 
or treatment for cholangiocarcinoma.  

In December 2003, a private hospital attending physician noted 
that the Veteran was a one to two pack per day smoker since age 
15 and had lost significant weight in the previous six to eight 
weeks.  Tests and imaging showed the presence of liver and bone 
lesions.  A consulting oncologist diagnosed probable metastatic 
carcinoma of unknown primary source but later refined the 
diagnosis to cholangiocarcinoma.  The specialist also noted a 
family history of kidney and lung cancer.  Another private 
consulting physician in January 2004 noted the results of 
biopsies and special stains that confirmed the diagnosis.   The 
Veteran's health deteriorated rapidly, and he died in March 2004.   

In correspondence in June 2004, a consulting physician noted that 
the cholangiocarcinoma may have possibly been caused by exposure 
to dioxin based on unidentified epidemiologic studies.  In July 
2004, the RO acknowledged the diagnosis but denied Dependency and 
Indemnity Compensation (DIC) and accrued benefits.   The RO 
determined that service connection for the cause of death was not 
warranted because the disease did not manifest within one year of 
service and because the disease was not among those for which a 
presumption of service connection based on exposure to herbicide 
was available.  In August 2004, the appellant expressed 
disagreement only with the DIC determination.  

In correspondence in November 2004, the two consulting physicians 
and another physician from the same practice group also cited 
unspecified documentation of an association between this form of 
cancer and dioxin and noted that the Veteran's herbicide exposure 
increased his risk for the cancer.  In August and September 2004, 
four physicians from a private practice associated with a medical 
school signed identically worded, single sentence statements of 
their opinion that the Veteran's type of cancer could have been 
caused by exposure to Agent Orange.  

In January 2005, the appellant submitted a copy of a January 2004 
Board decision on another appellant's claim for service 
connection for death caused by cholangiocarcinoma.  That 
appellant was the surviving spouse of a Veteran who had also 
served in Vietnam.  The Board granted service connection in that 
case placing greatest probative weight on an opinion from a 
physician that the cancer in that Veteran's case was related to 
exposure to herbicide.  The physician did not discuss 
epidemiologic studies, and the Board did not invoke a presumption 
of service connection based on herbicide exposure.   Prior 
decisions in other appeals may be considered in a case to the 
extent that they reasonable related to the case, but each case 
presented to the Board will be decided on the basis of the 
individual facts of the case in light of the applicable procedure 
and substantive law.  38 C.F.R. § 20.1303 (2010).  

In January 2005, a VA physician specializing in medical oncology 
noted a review of the claims file.   He noted that there was no 
evidence in the file showing actual exposure to Agent Orange, 
although the record documented the veteran's belief that he had 
been exposed to Agent Orange while working on the road as an 
engineer in Vietnam.  The physician provided a review of the 
Veteran's medical care from the initial evaluation for 
unexplained weight loss to a single course of chemotherapy.  
There was no past history of gallstones.  The physician commented 
on the private records of family and smoking history.  The 
physician concluded that it was less likely than not that the 
Veteran's cancer was related to Agent Orange exposure.  He 
explained that the evidence supporting an association between 
dioxin and cancer in humans was limited.  He noted that most of 
the available data came from a cited study of a cohort exposed to 
dioxin in an industrial accident in Seveso, Italy in 1976.  In a 
20 year follow-up period, some associations were seen with 
increased risk for lymphatic cancers, rectal cancer in males, 
biliary tract cancer in females, and lung cancer in males.  The 
authors of the study concluded that these associations were 
tentative and that further observation was warranted.  The 
physician further pointed out that the applicability of this 
study to the Veteran's situation was limited.  He explained that 
the Veteran had adenocarcinoma of unknown primary, metastatic to 
liver and bone.  Although cholangiocarcinoma was suspected, no 
documentation was provided for that suspicion.  Moreover, he 
noted the VA has not found an association between Agent Orange 
exposure and gastrointestinal cancers.  He concluded, "... it is 
less likely than not that the patient's cancer was related to 
Agent Orange exposure."  The physician did not discuss the 
Veteran's other risk factors.  

In March 2008, the Board denied service connection for the cause 
of death.  The Board also noted that the presumption of service 
connection was not available and that all opinions from the 
private physicians were conditional and lacked rationale or 
reference to specific epidemiologic studies that supported their 
opinions.  The Board placed greater probative weight on the 
opinion of the VA oncologist who commented in detail on the 
validity of specific studies.  The physician also commented on 
the Veteran's family and smoking history as factors in the 
development of the disease.  

In January 2009, the Court vacated and remanded the Board's 
decision finding that the January 2005 review and opinion was 
inadequate because the physician did not account for the 
Veteran's presumed exposure to herbicide even though there was no 
evidence of actual exposure.  The Court also noted that the 
opinion was inadequate because the physician did not accept the 
diagnosis of cholangiocarcinoma although that diagnosis was 
confirmed by private physicians.   

In February 2009, the appellant submitted a brief that summarized 
the procedural history and contended that the Board need not 
attempt to develop additional evidence as the medical opinions of 
record already established entitlement to DIC.  Nevertheless, the 
appellant submitted two additional medical opinions.  

In correspondence in February 2009, one of the Veteran's 
consulting physicians in a digestive health practice restated his 
November 2004 opinion that the Veteran's cholangiocarcinoma was 
caused by exposure to Agent Orange.  The physician cited several 
published medical sources and enclosed single page excerpts.  A 
2004 National Toxicology Program study showed clear evidence of 
carcinogenic activity in female rats exposed to dioxin.  The 
authors of a nursing textbook published in 2005 noted that a 
number of chemicals including dioxin, several drugs, dietary 
supplements in meats, and residence in certain geographic areas 
have been associated with cholangiocarcinoma.  Footnotes did not 
identify the associated studies.  A third excerpt from a medical 
journal was incomplete but indicated that there are multiple risk 
factors for this form of cancer including exposure to dioxin.  

The appellant also submitted an unredacted medical opinion from a 
private practice internal medicine physician prepared in 2003 in 
support of the 2004 appeal by another Veteran as discussed above.  
The physician provided a lengthy summary of the other Veteran's 
diagnosis, treatment, and death from cholangiocarcinoma and noted 
that the Veteran had served in Vietnam.  The physician discussed 
how the liver and biliary systems metabolize the toxins in 
herbicides and concluded that this Veteran's exposure in Vietnam 
caused his biliary cancer.  The physician did not cite or provide 
any references for his analysis.  The physician also criticized 
VA for recognizing a presumption for service connection for some 
cancers and not for other cancers and for employing an 
administrative approach to liability limitations.   Neither the 
appellant nor the two physicians addressed the published research 
evaluated by the National Academy of Sciences.  

In July 2010, the Board requested an independent medical opinion 
from a physician and professor of radiation oncology at a 
university school of medicine.  In an August 2010 report, the 
professor included curriculum vitae that showed extensive post-
doctoral training and experience in his field including several 
peer-reviewed and published research articles and presentations.   
The professor noted a review of the claims file including all 
medical records, briefs, and opinions discussed above.  The 
professor noted that the Veteran's attending physicians diagnosed 
intrahepatic cholangiocarcinoma, that the Veteran was exposed to 
herbicide agents in service, and that he had a 75 pack year 
history of smoking.  The professor cited references that this 
form of cancer was rare in the United States with definitive 
evidence of a link to congenital ailments, chronic liver fluke 
infestation, chronic calculi in the biliary tree, and exposure to 
a radioactive contrast agent used from 1930-1960.  He noted seven 
less well documented possible etiologies including cigarette 
smoking and dioxin.  After review of the clinical records, the 
professor noted that the only etiologies present in this 
Veteran's history were tobacco use and dioxin.  

The professor cited and discussed five studies that addressed the 
possible relationship of smoking to cholangiocarcinoma.  The 
degree of correlation was variable, and most studies contained 
uncertainties in the measure of smoking history and the chemical 
content of the tobacco in use.  The professor also cited several 
studies that found correlation between dioxin exposure and other 
forms of cancer such as non-Hodgkin's lymphoma and prostate 
cancer and one study of exposed Air Force veterans that showed an 
increased risk of all cancers.  The professor also noted the 
National Toxicology Program study results of the incidence of 
cholangiocarcinoma in rats.  The professor concluded that it was 
at least 50 percent probable that the Veteran's 
cholangiocarcinoma was related to herbicide exposure because the 
Veteran did not manifest other known risk factors and because 
there was some evidence to demonstrate an increased risk due to 
herbicide exposure.  

The Board concludes that a presumption of service connection is 
not warranted because this form of cancer is not among those for 
which the presumption is available.  In Update 2006, the NAS 
found a low incidence of hepatobiliary cancer in Western 
populations and concluded that epidemiologic studies remained 
inadequate to link the herbicides to hepatobiliary cancers.  See 
75 Fed. Reg. 32,544 (Jun. 8, 2010).  

The Board concludes that service connection for 
cholangiocarcinoma, the cause of the Veteran's death, is 
warranted on a direct basis.  

As a preliminary matter, the Board concludes that all the medical 
reports and opinions are competent and credible as they have been 
provided by physicians with training, experience, and in some 
cases direct observation and treatment of the Veteran.  
Notwithstanding a single report from the VA physician in 2005 who 
found uncertainty in the diagnosis, the great weight of credible 
medical evidence is that the Veteran was diagnosed with 
cholangiocarcinoma and that this disease was the primary cause of 
death.  As personnel records showed the Veteran's service in 
Vietnam in 1969-70, he is presumed to have been exposed to 
herbicide agents containing dioxin.  Therefore, the dispositive 
issue is whether there is sufficient credible evidence of a 
relationship between the exposure and the biliary cancer.  The 
Board concludes that the nature of the exposure and etiology of 
the disease requires medical expert review and analysis of the 
currently available medical research to decide the claim. 

The Board places low probative weight on the multiple opinions 
provided by the Veteran's attending and consulting physicians in 
2004.  These opinions are inadequate because they are conditional 
and conclusory without any reference to research either for or 
against a relationship between the Veteran's exposure and his 
disease and because none of the physicians discussed the 
Veteran's medical history or other risk factors.  

Notwithstanding the Court's criticism of the 2005 VA physician's 
opinion, the Board places some probative weight on his analysis 
and conclusions.  First, the physician did not conclude that the 
Veteran was not exposed to herbicide but only that there was no 
evidence in the file of acute and direct exposure.  In his 
conclusion, the physician acknowledged that the exposure occurred 
and that the issue was a relationship to his disease.  The 
physician noted that the supporting diagnostic evidence used by 
the Veteran's attending physicians was not in the file, and 
therefore he could not independently confirm the diagnosis.   
Nevertheless, in his conclusion, he addressed the possible 
relationship of herbicide to this Veteran's cancer and provided a 
competent opinion based on the evidence available for his review.   
The physician cited a study that showed some increased cancer 
risk but noted that the studies were inconclusive.  The physician 
also referred to VA sponsored research that had not found 
sufficient evidence of association between herbicide and 
gastrointestinal cancer.  Although the physician referred to 
gastrointestinal vice hepatobiliary cancer, the NAS studies 
reviewed by VA also did not provide sufficient evidence of an 
association.  Therefore, this opinion warrants some probative 
weight.  

The Board places less probative weight on the opinion provided by 
the Veteran's digestive health consulting physician.   This 
physician referred to animal studies and other research that 
acknowledged multiple risk factors for cholangiocarcinoma.  The 
excerpts were brief, incomplete, and inconclusive.  The physician 
did not discuss the relative merits of research both for and 
against an association or discuss the Veteran's specific case.  

The Board places very little probative weight on the unredacted 
opinion of the private practice internal medicine physician in 
the case of another Veteran.  This physician provided a lengthy 
summary of the irrelevant treatment of another Veteran and 
offered only conclusory statements regarding the general 
association of cholangiocarcinoma to herbicide exposure without 
reference to any supporting studies.  He had no knowledge of the 
case of the Veteran here on appeal.  The physician obliquely 
rejected and did not discuss any research including the 
congressionally directed research by the National Academy of 
Sciences, concluding that VA decisions were administrative 
efforts to avoid liability.  This opinion was inadequate for any 
application to the instant case.  

The Board places significant probative weight on the results of 
NAS review and evaluation of multiple studies both for and 
against an association between hepatobiliary cancer and 
herbicide.  The recurrent reviews encompass a broad range of 
research, are performed by many highly qualified medical experts, 
and are further reviewed by medical experts at the VA 
headquarters staff.  Moreover, the Secretary publishes the 
results of the reviews in the Federal Register for further review 
and comment.  The Board recognizes that there is controversy 
regarding the current research.  However, the Board places 
significant weight on the Secretary's conclusion that there is 
inadequate or insufficient research to determine whether there is 
an association between hepatobiliary cancer and herbicide 
exposure. 

The Board places greatest probative weight on the August 2010 
independent opinion of the medical school professor.  The record 
showed that the professor is a demonstrated expert in the field 
of oncology.   He reviewed the entire medical record and all 
previous opinions.  He noted that the Veteran's cancer was rare 
and that the current degree of research was therefore limited.  
However, he did discuss research both for and against and 
association.  Most importantly, the professor discussed the risk 
factors specific to this Veteran's case and provided a clear 
rationale why an association exists in this case despite the lack 
of sufficient evidence to warrant a universal association in all 
cases.  

As there is credible and probative evidence both for and against 
an association between cholangiocarcinoma and herbicide exposure 
in this Veteran's case, and resolving all doubt in favor of the 
appellant, the Board concludes that service connection for 
cholangiocarcinoma in this case is warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had a claim pending for service connection for 
cholangiocarcinoma pending at the time of this death, and the 
appellant submitted a claim for accrued benefits that was denied 
by the RO in July 2004.  As the appellant expressed disagreement 
only with entitlement to DIC, the issue of entitlement to accrued 
benefits is not before the Board on appeal and is not addressed 
in this decision.  

ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the legal criteria governing the payment of 
monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


